Case: 13-7057    Document: 20     Page: 1   Filed: 08/05/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                HAROLD W. VAN ALLEN,
                   Claimant-Appellant,

                            v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                  Respondent-Appellee.
                ______________________

                       2013-7057
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-2957, Judge William A. Moor-
 man.
                ______________________

                     ON MOTION
                 ______________________

                       ORDER
     Harold W. Van Allen moves for an extension of time,
 until August 15, 2013, to pay the filing fee or submit a
 motion for leave to proceed in forma pauperis.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 13-7057    Document: 20     Page: 2   Filed: 08/05/2013




 2                            HAROLD VAN ALLEN   v. SHINSEKI
     The motion is granted to the extent that the filing fee
 or a “Motion and Declaration for leave to Proceed in
 Forma Pauperis” is due August 15, 2013. No further
 extensions should be anticipated. If the filing fee is not
 paid or the in Forma Pauperis motion is not filed by
 August 15, 2013, the motion to reinstate the appeal filed
 on May 13, 2013 will be denied.



                                    FOR THE COURT


                                    /s/ Daniel E. O’Toole
                                    Daniel O’Toole
                                    Clerk


 s21